

117 S1686 IS: Human-Powered Travel in Wilderness Areas Act
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1686IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Lee introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Wilderness Act to allow local Federal officials to determine the manner in which nonmotorized uses may be permitted in wilderness areas, and for other purposes.1.Short titleThis Act may be cited as the Human-Powered Travel in Wilderness Areas Act.2.Returning human-powered travel to wilderness areasSection 4(c) of the Wilderness Act (16 U.S.C. 1133(c)) is amended—(1)by striking the subsection designation and heading and all that follows through Except as and inserting the following:(c)Prohibition of certain uses(1)DefinitionsIn this subsection:(A)Local officialThe term local official means the officer or employee who is the head of a unit or jurisdiction of, as applicable—(i)the Bureau of Land Management;(ii)the National Park Service;(iii)the Forest Service; or(iv)the United States Fish and Wildlife Service.(B)Nonmotorized travelThe term nonmotorized travel means a method of human travel that does not use a propulsive internal or external motor with a nonliving power source.(C)Permitted routeThe term permitted route means any new or existing path, trail, paved or unpaved road, or way over snow or ice, located within a wilderness area designated by this Act on which one or more forms of nonmotorized recreational use is permitted under applicable law (including regulations) on the date on which a local official makes a determination under paragraph (3) or the date that is 2 years after the date of enactment of the Human-Powered Travel in Wilderness Areas Act, as applicable in accordance with paragraph (3).(2)Prohibitions(A)Commercial enterprises; permanent roadsExcept as;(2)in paragraph (2) (as so designated)—(A)in subparagraph (A), by striking this Act and, except as and inserting the following:this Act.(B)Temporary roads; motor vehicles, motorized equipment, and other forms of travelExcept as; and(B)in subparagraph (B) (as so designated), by inserting (but not including any form of nonmotorized travel, regardless of whether the nonmotorized travel is mechanically assisted, in which the sole propulsive power source is one or more persons) after mechanical transport; and(3)by adding at the end the following:(3)Permissible forms of recreational use on permitted routes(A)Determinations by local officials(i)In generalNotwithstanding any other provision of law, the Secretary of Agriculture and the Secretary of the Interior shall authorize relevant local officials to determine, by not later than 2 years after the date of enactment of the Human-Powered Travel in Wilderness Areas Act, all permissible forms of nonmotorized travel over any permitted route within the jurisdiction of the local official.(ii)Failure to determine(I)In generalIf a local official fails to make the determination described in clause (i) with respect to a permitted route within the jurisdiction of the local official by the date that is 2 years after the date of enactment of the Human-Powered Travel in Wilderness Areas Act, any form of nonmotorized travel shall be allowable on the permitted route.(II)Effect of clauseNothing in this clause limits the authority of a local official to make a determination described in clause (i) relating to a permitted route described in subclause (I) after the date that is 2 years after the date of enactment of the Human-Powered Travel in Wilderness Areas Act, in accordance with this subparagraph.(iii)RequirementIn making a determination pursuant to this subparagraph, a local official shall seek to accommodate all forms of nonmotorized travel, to the maximum extent practicable.(B)AuthorityIn making a determination pursuant to subparagraph (A), a local official may carry out such activities and promulgate such regulations as the local official determines to be appropriate to reduce, eliminate, or prevent environmental impacts or undue conflicts among members of nonmotorized travel user groups, including—(i)restricting, by permit or other means, the number of individuals allowed on a permitted route or in a wilderness area;(ii)instructing users to stay on permitted routes;(iii)limiting party size;(iv)educating users regarding best practices;(v)using volunteer or paid patrollers;(vi)establishing speed limits;(vii)adding natural features to discourage improper uses of permitted routes;(viii)designating the direction of travel on a permitted route; and(ix)separating uses of permitted routes—(I)by day or time of day; or(II)seasonally.(4)Effect of subsection(A)In generalSubject to subparagraph (B), nothing in this subsection requires the Secretary of Agriculture, the Secretary of the Interior, or any local official—(i)to alter any wilderness area;(ii)to allow in a wilderness area any use that is likely to change the wilderness character of the area;(iii)(I)to open a permitted route or wilderness area to a public recreational use; or(II)to maintain a permitted route or wilderness area for such a use; or(iv)to allow any nonmotorized travel on any portion of the Appalachian National Scenic Trail that is administered entirely as a footpath pursuant to section 5(a)(1) of the National Trails System Act (16 U.S.C. 1244(a)(1)).(B)PresumptionA form of nonmotorized travel, regardless of whether the nonmotorized travel is mechanically assisted, in which the sole propulsive power source is one or more persons shall be rebuttably presumed to be in accordance with the preservation and maintenance of the wilderness character of a wilderness area..